NOT RECOMMENDED FOR PUBLICATION
                                 File Name: 21a0563n.06

                                          No. 21-5571


                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                   FILED
                                                                                 Dec 06, 2021
                                                 )                           DEBORAH S. HUNT, Clerk
 UNITED STATES OF AMERICA,
                                                 )
                                                 )
         Plaintiff-Appellee,
                                                 )       ON APPEAL FROM THE UNITED
                                                 )       STATES DISTRICT COURT FOR THE
 v.
                                                 )       WESTERN DISTRICT OF TENNESSEE
                                                 )
 ALFONZO MITCHELL,
                                                 )                                       OPINION
                                                 )
         Defendant-Appellant.


Before:SUTTON, Chief Judge; STRANCH and BUSH, Circuit Judges.

       JANE B. STRANCH, Circuit Judge. Alfonzo Mitchell appeals the district court’s denial

of his motion to suppress. The issues before the court are whether there was probable cause for

the issuance of a search warrant and whether Mitchell’s statement to the police (after waiving his

constitutional rights) derived from an unconstitutional search warrant. The district court found

that the search warrant was valid and denied the motion to suppress. Because Mitchell’s statement

did not derive from an unconstitutional search warrant, and the search warrant was valid, we

AFFIRM.

                               I.   FACTUAL BACKGROUND

       Detective Christopher Kent with the Memphis Police Department sought a search warrant

for 1355 Busby Avenue, Memphis, Tennessee 38127 on November 9, 2018. Detective Kent’s

affidavit describes his work with a confidential informant (CI) and his subsequent corroboration

of the informant’s tip.
No. 21-5571, United States v. Mitchell


         A CI told Detective Kent that Alfonzo Mitchell and his brother kept and sold “crack,

cocaine, marijuana, and powder cocaine” at 1355 Busby Avenue. The informant had seen the

drugs inside the house within the past five days. The informant had also participated in two

reliability buys of illegal narcotics.1

         With the CI’s tip, Detective Kent took steps to corroborate the information. Detective Kent

used the Memphis Police Department computer databases to determine that Mitchell and his

brother resided at 1355 Busby Avenue. When he showed the CI a photograph of the two Mitchell

brothers, the CI positively identified them as the individuals selling and storing drugs at

1355 Busby Avenue. A search of the brothers’ criminal history revealed that Mitchell had

previous felony narcotics indictments and his brother had “several previous narcotics arrests and

convictions.”

         Detective Kent also surveilled 1355 Busby Avenue “on multiple occasions.” During his

surveillance, he saw multiple vehicles pull into the driveway, “one or more” occupants exit the

vehicle, and enter the house. The occupants would stay for “less than 15 minutes” and then get

back into their vehicles and leave. Based on his training and experience in the investigation and

detection of illegal drug activity, Detective Kent identified the activity occurring at the house as

consistent with narcotics sales.

         Detective Kent requested a search warrant for 1355 Busby Avenue based on the tip and his

corroboration actions. The issuing judge granted the search warrant on the same day. On the day

the search warrant was approved, Detective Kent and other officers executed the warrant. The

officers seized drugs and firearms. The officers left a copy of the search warrant at the home and



1
  Detective Kent testified that a reliability buy is a controlled buy where officers search the informant before the buy,
give the informant department funds, the informant purchases narcotics, and the informant brings the narcotics back
the officers.


                                                          -2-
No. 21-5571, United States v. Mitchell


transported Mitchell and his brother to the police station. When Mitchell arrived at the station,

Detective Joshua Redding gave Mitchell an “Advice of Rights” form. The form in the record

included the following statements followed by Mitchell’s initials:

               Before we ask you any questions, you must understand your rights.
               You have the right to remain silent.
               Anything you say can be used against you in court.
               You have a right to talk to a lawyer for advice before we ask you any
               questions.
               You have a right to have a lawyer with you during questioning.
               If you cannot afford a lawyer, one will be appointed for you before any
               questioning if you wish.
               If you decide to answer questions now without a lawyer present, you have
               the right to stop answering questions at any time.

       The “Advice of Rights” form in the record also included a waiver of rights statement, which

had Mitchell’s signature and printed name below it:


       I have read this statement of my rights and I understand what my rights are. No
       promises or threats have been made to me and no pressure, force, or coercion of
       any kind has been used against me. At this time, I am ready to answer questions
       without a lawyer present.
Detective Redding read the form aloud and told Mitchell that he could notify Detective Redding

if he did not understand anything. Officer Emmanuel Ufeu sat in the room with Detective Redding

and Mitchell. Detective Redding and Detective Kent were witnesses to Mitchell’s signing of the

“Advice of Rights” form.


       After Mitchell filled out the form and before Detective Redding could interview Mitchell,

Detective Redding was informed that the officers did not retrieve all the contraband from

Mitchell’s home during their search. Mitchell gave the officers consent to re-enter his home via a

“Consent to Search” form. Detective Redding and another officer returned to Mitchell’s home

with Mitchell in the vehicle, so that Mitchell could revoke his consent at any time. After the


                                               -3-
No. 21-5571, United States v. Mitchell


officers searched the home a second time, they determined that they had not left any contraband

at Mitchell’s home. Mitchell was then transported back to the police department where Detective

Redding advised Mitchell of his rights again.

       Mitchell received a “Rights Waiver” form that included the same language as the “Advice

of Rights” form. Mitchell initialed and signed the document like he did the “Advice of Rights”

form. Detective Redding and Officer Ufeu signed the document as witnesses. Mitchell also

verbally confirmed to Detective Redding that he understood his rights.

       Detective Redding then conducted a typed interview of Mitchell while Officer Ufeu

observed. Before asking whether Mitchell would give a statement, Detective Redding notified

him again of his rights. Mitchell had an opportunity to read the statement before he signed and

initialed it at the bottom of each page. In the statement, Mitchell made several incriminating

statements about the narcotics found in his home. Because Officer Ufeu left the interview at the

end of his shift, he did not sign the statement as a witness; instead, Detective Kent served as a

witness.

       A grand jury later indicted Mitchell on four counts of possession of a controlled substance

with intent to distribute in violation of 21 U.S.C § 841(a)(1), two counts of possession of a firearm

in furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(c), and two counts of

possessing a firearm as a felon in violation of 18 U.S.C. § 922(g)(1).


                           II.   PROCEDURAL BACKGROUND

       Mitchell moved to suppress the evidence obtained from the search of his home.

A magistrate judge held a hearing on the motion and recommended that the district court deny

Mitchell’s motion. At the hearing, Detective Kent, Detective Redding, and Officer Ufeu testified.




                                                -4-
No. 21-5571, United States v. Mitchell


Mitchell filed objections to the magistrate judge’s report and recommendation. The district court

overruled Mitchell’s objections and denied his Motion to Suppress.


       Mitchell later pleaded guilty via a plea agreement to one count of possession of a controlled

substance with intent to distribute, one count of possession of a firearm in furtherance of a drug

trafficking crime, and one count of possessing a firearm as a felon. In his plea agreement, he

reserved the right to appeal the district court’s ruling on his motion to suppress. Mitchell timely

appealed.


                             III.   STANDARD OF REVIEW

       On a motion to suppress, the court examines “the district court’s factual findings for clear

error and its legal conclusions de novo.” United States v. White, 874 F.3d 490, 495 (6th Cir. 2017).

The court views the evidence “in the light most favorable to the district court’s” factual

determinations, United States v. Trice, 966 F.3d 506, 512 (6th Cir. 2020), cert. denied, 141 S. Ct.

1395 (2021), because we must give “due weight to the factual inferences and credibility

determinations made by” the lower court, United States v. Moon, 513 F.3d 527, 536 (6th Cir.

2008). “[A] denial of a motion to suppress will be affirmed on appeal if the district court’s

conclusion can be justified for any reason.” Trice, 966 F.3d at 512 (quoting United States v.

Moorehead, 912 F.3d 963, 966 (6th Cir. 2019)).


                                     IV.   DISCUSSION

       Mitchell argues that the district court erred in determining that probable cause existed for

the search warrant. The Government responds that even if there was no probable cause to support

the search warrant, the good-faith exception applies. Finally, Mitchell asserts that because the

search of his home was unconstitutional, the district court should have suppressed his statement to

the police.


                                                -5-
No. 21-5571, United States v. Mitchell


       A.      Probable Cause for the Search Warrant

       The Fourth Amendment protects individuals from “unreasonable searches and seizures.”

U.S. CONST. amend. IV. It also provides that a warrant must have probable cause “supported by

Oath or affirmation, and particularly describing the place to be searched, and the persons or things

to be seized.” Id. Probable cause “is not a high bar,” D.C. v. Wesby, 138 S. Ct. 577, 586 (2018)

(quoting Kaley v. United States, 571 U.S. 320, 338 (2014)), as it “requires only a probability or

substantial chance of criminal activity, not an actual showing of such activity,” id. (quoting Illinois

v. Gates, 462 U.S. 213, 243–44 n.13 (1983)). Thus, to show that probable cause supports a search

warrant, the officer “must submit an affidavit that ‘indicate[s] a fair probability that evidence of a

crime will be located on the premises of the proposed search.’” United States v. Hines, 885 F.3d

919, 923 (6th Cir. 2018) (quoting United States v. Dyer, 580 F.3d 386, 390 (6th Cir. 2009)). The

search warrant affidavit must establish a “nexus between the place to be searched and the evidence

sought.” United States v. Carpenter, 360 F.3d 591, 594 (6th Cir. 2004) (en banc) (quoting United

States v. Van Shutters, 163 F.3d 331, 336–37 (6th Cir. 1998)).


       We examine the “four corners” of a search warrant affidavit “under the totality of the

circumstances” and with “great deference toward the issuing judge’s determination.” United

States v. Moore, 999 F.3d 993, 996 (6th Cir. 2021). When an affidavit relies on information from

a confidential source, examining the totality of the circumstances includes looking to

“a confidential informant’s ‘veracity, reliability, and basis of knowledge.’” Hines, 885 F.3d at 923

(quoting United States v. May, 399 F.3d 817, 822 (6th Cir. 2005)). If the judge issuing the warrant

“can conclude independently that the informant is reliable, an affidavit based on the informant’s

tip will support a finding of probable cause.” United States v. McCraven, 401 F.3d 693, 697 (6th

Cir. 2005).



                                                 -6-
No. 21-5571, United States v. Mitchell


         Detective Kent’s affidavit included information that the CI provided a tip that Mitchell was

engaging in drug trafficking from his home. Detective Kent’s affidavit did not rely solely on the

tip, but included his investigation that revealed activity consistent with drug trafficking. Detective

Kent requested that a search warrant be issued “to search the person(s), associates, vehicles,

outbuildings, and all electronic device(s) and premises” of 1355 Busby Avenue.


         Mitchell argues that there are four reasons why no probable cause existed to issue the

warrant:2 the reliability of the CI was not established, Detective Kent did not sufficiently

corroborate the CI’s tip, the affidavit did not have any information about firearms, and the CI may

have provided stale information.


         Beginning with Mitchell’s argument that the reliability of the CI was not established, we

look to the totality of the circumstances because even though an informant’s “‘veracity,’

‘reliability,’ and ‘basis of knowledge’ are all highly relevant,” they “are not ‘separate and

independent requirements to be rigidly exacted in every case.’” United States v. Higgins, 557 F.3d

381, 389 (6th Cir. 2009) (quoting Gates, 462 U.S. at 230). Here, the confidential informant

performed two reliability buys. Mitchell contends that the affidavit does not provide specific

information about the reliability buys or that the buys led to any convictions or arrests. The

additional information that Mitchell would have preferred to be in the affidavit “may have been

helpful,” but “[t]he affidavit is judged on the adequacy of what it does contain, not on what it

lacks.” United States v. Woosley, 361 F.3d 924, 927 (6th Cir. 2004) (quoting United States v.

Allen, 211 F.3d 970, 975 (2000) (en banc)). Also, even when the affidavit does not indicate that



2
  Taking issue with the district court’s finding of credibility regarding the officers who testified at the suppression
hearing, Mitchell argues that the officers lacked credibility because the evidence showed that they had no issue with
violating Mitchell’s Fourth Amendment rights. As we have explained, the court looks to the four corners of the
affidavit when determining if probable cause existed for the search warrant. Moore, 999 F.3d at 996.


                                                         -7-
No. 21-5571, United States v. Mitchell


the reliability buys were recorded or surveilled, reliability buys can be sufficient to establish

probable cause when examining the totality of the circumstances. See United States v. Henry,

299 F. App’x 484, 487 (6th Cir. 2008).


       Mitchell also argues that the CI’s tip was not sufficiently corroborated. But even when an

affidavit “supplies little information concerning an informant’s reliability,” if the affidavit has

“sufficient corroborating information,” then the affidavit may still support a finding of probable

cause. Woosley, 361 F.3d at 927; see also United States v. Tuttle, 200 F.3d 892, 894 (6th Cir.

2000). In his affidavit, Detective Kent described the steps that he took to corroborate the CI’s tip.

He confirmed via the Memphis Police Department’s electronic databases that Mitchell resided at

1355 Busby Avenue. He also showed the CI a photo of Mitchell and his brother, which the

informant positively identified as the individuals selling and storing the drugs at 1355 Busby

Avenue. Detective Kent also investigated Mitchell and found that he had “previous felony

narcotics indictments.”


       With this background information, Detective Kent surveilled 1355 Busby Avenue on

several occasions. “He observed multiple vehicles pull into the driveway of 1355 Busby, one or

more of the occupants exited the vehicle, entered the house, stayed inside for less than 15 minutes,

and then got back into the vehicles, and left.” Based on his training and experience “in the

investigation and detection of illegal drug activity,” Detective Kent identified the activity that he

observed at 1355 Busby Avenue as “consistent with narcotic sales.”


       Mitchell argues that this corroboration is insufficient because Detective Kent never

explained the CI’s relationship to Mitchell, did not witness any drug sales, and did not ask the CI

to conduct a controlled buy from Mitchell. Our review, however, focuses on the adequacy of the




                                                -8-
No. 21-5571, United States v. Mitchell


information in the affidavit. See Woosley, 361 F.3d at 927. Detective Kent explained that he did

not specify the nature of the informant’s relationship with Mitchell to protect the identity of the

CI.   We have determined, moreover, that probable cause can be established when police

observation and investigations corroborate an informant’s detailed tip. See United States v. Gill,

685 F.3d 606, 610 (6th Cir. 2012). Here, a reliable CI observed drugs in Mitchell’s home within

five days of the affidavit being written and the police surveilled the house and found activity

consistent with drug trafficking.


        The affidavit also indicates that Mitchell has previous felony narcotics indictments, and his

brother has several narcotics arrests and convictions. Mitchell contends that although past drug

convictions are relevant in determining probable cause for a drug trafficking search warrant, being

indicted for an unspecified drug felony in the past does not share the same relevance in a probable

cause determination.


        Indeed, prior drug convictions can (but do not always) support probable cause, United

States v. Fitzgerald, 754 F. App’x 351, 359 (6th Cir. 2018). A “defendant’s status as a drug dealer,

standing alone,” cannot support probable cause for a search warrant. United States v. Reed, 993

F.3d 441, 448 (6th Cir. 2021), cert. denied, No. 21-5265, 2021 WL 4508917 (Oct. 4, 2021).

Mitchell is correct that the mere existence of a previous and unrelated indictment alone is not

enough to establish probable cause. See United States v. Ellsworth, 647 F.2d 957, 964 (9th Cir.

1981). But the affidavit also provided information that contraband was located at Mitchell’s home

based on the CI’s recent observations inside the home and the investigation and surveillance by

the police. The warrant also authorized the search of a home that was confirmed to be both

Mitchell and his brother’s residence and Mitchell’s brother has both narcotics arrests and

convictions as set out in the affidavit.


                                                 -9-
No. 21-5571, United States v. Mitchell


         Mitchell argues that the affidavit did not contain information about firearms, presumably

asserting that the search warrant was overbroad in that respect. We have held that “guns are ‘tools

of the trade’ in drug transactions.” United States v. Hardin, 248 F.3d 489, 499 (6th Cir. 2001)

(quoting United States v. Arnott, 704 F.2d 322, 326 (6th Cir. 1983)). And while there was no

explicit reference to firearms being observed in Mitchell’s home “‘[i]t is well settled that firearms

may be seized pursuant to a search warrant directed at narcotics,’ as ‘[f]irearms are evidence of

drug trafficking.’” United States v. Meadows, No. 3:19-CR-95-TAV-HBG-2, 2019 WL 6258068,

at *6 (E.D. Tenn. Oct. 18, 2019) (alteration in original) (quoting United States v. Davis, 900 F.2d

260 (Table), 1990 WL 51399, at *1 (6th Cir. 1990)), report and recommendation adopted, No.

3:15-CR-95-TAV-HBG-2, 2019 WL 6255837 (E.D. Tenn. Nov. 22, 2019). Detective Kent

averred that Mitchell was engaged in drug trafficking out of his home. Combining this trafficking

information with his experience and training that individuals that are involved in drug trafficking

often possess firearms, these factors provided a basis for Kent to list firearms as an item in the

search warrant. See United States v. Kia, 170 F. App’x 457, 461 (9th Cir. 2006); see also

Meadows, 2019 WL 6258068, at *6.


       Mitchell asserts that certain information in the affidavit could be stale. The affidavit said

that the CI had “observed marijuana, crack cocaine, and cocaine inside of 1355 Busby Ave . . .

within the past (5) days.” Mitchell argues that because the dates on which the informant made

these observations cannot be disclosed, “‘within the past five days’ could have been weeks, or

even years old.” When the probable cause that was “sufficient at some point in the past” becomes

“insufficient as to evidence at a specific location,” it becomes stale. United States v. Archibald,

685 F.3d 553, 558 (6th Cir. 2012). Here, Mitchell’s interpretation of the affidavit is unreasonable.




                                                -10-
No. 21-5571, United States v. Mitchell


The affidavit is reasonably read as referring to the five-day period before the warrant was prepared

and signed.


       Based on both the CI’s tip and Detective Kent’s investigation and corroboration of the tip,

the issuing judge could reasonably conclude that there was a “fair probability” that contraband or

evidence of a crime would be found in Mitchell’s home. See Hines, 885 F.3d at 923 (quoting

Dyer, 580 F.3d at 390). Probable cause existed on this record.


       B.      Good Faith Exception

       The Government argues that even if the court were to find probable cause lacking, the

search was still constitutional under the good faith exception articulated in United States v. Leon,

468 U.S. 897 (1984). Mitchell responds that the good faith exception does not apply because the

warrant was lacking a probable cause nexus.


       The exclusionary rule prohibits the Government from using “incriminating evidence at a

defendant’s trial if the police violated the Fourth Amendment when discovering the evidence.”

Reed, 993 F.3d at 450. Leon “held that the exclusionary rule generally should not apply when

officers obtain a warrant from a neutral judge.” Id. Mitchell argues that Leon’s good faith

exception to the rule does not apply because the affidavit is “so lacking in indicia of probable cause

as to render official belief in its existence entirely unreasonable.” Id. (quoting Leon, 468 U.S. at

923). This exception is also known as the “bare-bones affidavit.” Id.


       Mitchell argues that there was no minimally sufficient nexus between the alleged illegal

drug activity and the search of his home to support an officer’s good faith belief in the validity of

the search warrant. Even if the affidavit does not establish a nexus sufficient to support probable

cause, however, “the affidavit will avoid the bare-bones label so long as it identifies a ‘minimally



                                                -11-
No. 21-5571, United States v. Mitchell


sufficient’ nexus between the two.” Id. (citing Carpenter, 360 F.3d at 596). The minimally

sufficient nexus standard is a “less demanding showing than the ‘substantial basis’ threshold

required to prove the existence of probable cause.” United States v. Fitzgerald, 754 F. App’x 351,

362 (6th Cir. 2018) (quoting United States v. Frazier, 423 F.3d 526, 536 (6th Cir. 2005). The

affidavit, however, must contain “more than ‘suspicions, or conclusions.’” United States v. Ward,

967 F.3d 550, 554 (6th Cir. 2020) (quoting United States v. Christian, 925 F.3d 305, 312 (6th Cir.

2019) (en banc)).


       The affidavit here both describes the CI’s tip and the actions that Detective Kent took to

investigate and corroborate the tip. Based on the presence of a variety of drugs that the CI observed

at 1355 Busby Avenue, and the activity that Detective Kent observed at 1355 Busby Avenue that

he identified as consistent with drug sales, Detective Kent requested that a search warrant be issued

for 1355 Busby Avenue.


       It is true that an officer’s subjective knowledge is not sufficient to satisfy a finding of

objective good faith. United States v. Hodson, 543 F.3d 286, 293 (6th Cir. 2008). Here, however,

the affidavit described a reliable CI who had recently observed drugs at Mitchell’s house, the police

investigation of drug activity at the house, a positive identification by the CI of the Mitchell

brothers, verification that the brothers lived at the house, and police research on drug-related

activity, including prior convictions of Mitchell’s brother on drug charges. Based on the facts set

forth in the affidavit, an officer could objectively believe that probable cause existed to search

Mitchell’s home for evidence of illegal drug activity.




                                                -12-
No. 21-5571, United States v. Mitchell


       Because the affidavit established a minimally sufficient nexus between illegal drug activity

and the home at 1355 Busby Avenue, the good faith exception would apply even if probable cause

had been lacking.


       C.      Mitchell’s Statement

       Mitchell gave a statement to the police after the search of his home that he argues the

district court should have suppressed because it flowed from the unconstitutional search of his

residence. The Government contends that because Mitchell did not argue that his statement

derived from an illegal search of his home, plain error review applies. See United States v. Calvetti,

836 F.3d 654, 664 (6th Cir. 2016).


       In his motion to suppress, Mitchell moved to “suppress any and all evidence, including

physical evidence and oral statements, which resulted from his illegal search and arrest.” The

Government responded that “the defendant argues that his statement should be suppressed because

it was derived from the unlawful search of 1355 Busby.” Mitchell also made the same argument

at the suppression hearing—that the statement should be suppressed because his home was

illegally searched. Because Mitchell did make the argument that his statement derived from an

illegal search of his home, plain error review does not apply.


       While Mitchell argued in district court that his Miranda rights were violated, he does not

make his Miranda argument on appeal; instead, he argues that the statement should be suppressed

because it derived from an unconstitutional search. Mitchell also argues that the connection

between the initial illegal search and his statement is not attenuated. Because the search was

constitutional, Mitchell’s argument on appeal that his statement should be suppressed based on an

unconstitutional search fails.




                                                -13-
No. 21-5571, United States v. Mitchell


                                   V.    CONCLUSION

       Because there was probable cause to execute the search warrant and Mitchell’s statement

did not derive from an unconstitutional search of his house, we AFFIRM the district court’s

judgment.




                                            -14-